RULE 497 DOCUMENT On behalf of PIMCO Money Market Portfolio (the “Portfolio”), a series of PIMCO Variable Insurance Trust, and pursuant to Rule 497(e) under the Securities Act of 1933, as amended, attached for filing are exhibits containing information in interactive data format. The interactive data files included as exhibits to this filing relate to the prospectus supplements filed with the Securities and Exchange Commission on behalf of the Portfolio pursuant to Rule 497(e) on May 22, 2013 (Accession No. 0001193125-13-231874), which are incorporated by reference into this Rule 497 Document. EXHIBIT INDEX Exhibit No. Description Ex-101.INS XBRL Instance Document Ex-101.SCH XBRL Taxonomy Extension Schema Document Ex-101.DEF XBRL Taxonomy Extension Definition Linkbase Document Ex-101.LAB XBRL Taxonomy Extension Labels Linkbase Document Ex-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
